 Case 8:20-cv-00504-JVS-JDE Document 53 Filed 12/18/20 Page 1 of 1 Page ID #:1356

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    SACV 20-504JVS(JDEx)                                         Date   12/18/20
 Title       Insight Psychology and Addiction, Inc. v. City of Costa Mesa


 Present: The              James V. Selna, U.S. District Court Judge
 Honorable
                   Lisa Bredahl                                         Not Present
                   Deputy Clerk                                       Court Reporter
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Not Present                                         Not Present

 Proceedings:     [IN CHAMBERS] Order Regarding Motion to Dismiss

       The Court has preliminarily reviewed the motion to dismiss and strike filed by
Plaintiff and Counter-Defendant Insight Psychology and Addiction, Inc. (“Insight”) and
Plaintiff Jane Doe (“Doe”) (together– “Plaintiffs”). Mot., Dkt. No. 48. Local Rule 11-6
states that “no memorandum of points and authorities, pre-trial brief, trial brief, or
post-trial brief shall exceed 25 pages in length, excluding indices and exhibits, unless
permitted by order of the judge.” L.R. 11-6.

       There motion Plaintiffs filed is 40 pages long, which is 15 pages over the limit,
and no leave of Court was ever sought to file an oversized brief.

       Accordingly, the Court strikes the motion, and the hearing set for January 4, 2021
is VACATED. Fed. R. Civ. P. 78; L.R. 7-15. The motion may be re-noticed for a new
date, provided the renewed motion is in compliance with Local Rule 11-6.

         IT IS SO ORDERED.




                                         CIVIL MINUTES - GENERAL                                  Page 1 of 1
